712 N.W.2d 180 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Arne D. ANDERSON, a Minnesota Attorney, Registration No. 266401.
No. A05-1473.
Supreme Court of Minnesota.
April 10, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Arne D. Anderson committed professional misconduct warranting public discipline, namely, failure to communicate with clients and failure to cooperate with the Director's investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.16(d), and 8.1(a)(3)[1] and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension, subject to the following conditions:
(a) Respondent shall not be eligible to petition for reinstatement for a minimum of six months from the date of this order.
(b) Reinstatement to active practice is conditioned upon compliance with Rule 18(a)-(e), RLPR. Respondent shall be required to establish, through expert psychological or psychiatric evidence, that he is psychologically fit to resume the practice of law.
(c) Respondent shall comply with the requirements of Rule 26, RLPR, requiring notice of his suspension to clients, opposing counsel, and tribunals.
(d) Respondent shall pay $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Arne D. Anderson is suspended from the practice of law indefinitely, subject to the conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/
Helen M. Meyer
Associate Justice
NOTES
[1]  Citations are to the Minnesota Rules of Professional Conduct as they read prior to the amendments that took effect October 1, 2005. 14 Minn.Stat. 1379 et seq. (2004).